Matter of Town of Huntington (Allstate Ins. Co.) (2021 NY Slip Op 02676)





Matter of Town of Huntington (Allstate Ins. Co.)


2021 NY Slip Op 02676


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


485 CA 20-01189

[*1]TOWN OF HUNTINGTON AND PMA MANAGEMENT, PETITIONERS-APPELLANTS, AND ALLSTATE INSURANCE COMPANY AND ALLSTATE INSURANCE GROUP, RESPONDENTS-RESPONDENTS.


HAMBERGER & WEISS LLP, BUFFALO (DAVID J. MARELLO OF COUNSEL), FOR PETITIONERS-APPELLANTS.
LAW OFFICES OF JOHN TROP, BUFFALO (JONATHAN H. DOMINIK OF COUNSEL), FOR RESPONDENTS-RESPONDENTS.

	Appeal from an order of the Supreme Court, Erie County (Dennis Ward, J.), entered May 18, 2020. The order denied the motion to modify an arbitration decision. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: April 30, 2021
Mark W. Bennett
Clerk of the Court